Citation Nr: 0400779	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by which the 
RO denied service connection for PTSD.  The RO notified the 
veteran of this rating decision by letter in June 2002, and 
he filed a notice of disagreement in September 2002.  The RO 
issued a statement of the case in January 2003, and the 
veteran perfected his appeal later that month.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

The veteran essentially contends he has PTSD that arose 
following traumatic incidents he experienced while serving in 
Vietnam.  Medical records reflect that the veteran has been 
diagnosed as having PTSD.  For example, in an August 2002 
letter, a Vet Center social worker reported that the veteran 
recounted having served as a military policeman (MP) during 
the TET offensive in Vietnam in 1968.  The veteran presented 
with withdrawal, sleep disturbances, anger, depression, 
intrusive thoughts, and nightmares about Vietnam, and the 
social worker diagnosed him as having PTSD.  In a July 2002 
letter, a private psychologist wrote that he had treated the 
veteran intermittently for PTSD, which reportedly had been 
ongoing since his discharge from active duty.  

The veteran's DD Form 214 and service personnel records 
confirm that he was an MP and further indicate that he served 
in Vietnam with the C Company 716 MP Battalion between June 
1968 and February 1970.  He was involved in several 
counteroffensive campaigns and received, in pertinent part, a 
Republic of Vietnam Commendation with a device and a Vietnam 
Service Medal.  In a January 2003 Form 9, the veteran 
reported, in part, that while serving as an MP in Saigon 
(providing protection for bases and patrolling dangerous 
areas), he came under sniper fire.  

Before determining whether a VA examination to confirm the 
diagnosis of PTSD is necessary, the RO should attempt to get 
more information about the veteran's alleged stressors from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In addition, the RO should request the 
Operations Report/Lessons Learned for the C Company 716 MP 
Battalion in Vietnam, covering the period between June 1968 
and February 1970.  Thereafter, if appropriate, the RO should 
schedule a VA PTSD examination (as detailed below).

Accordingly, the Board REMANDS this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his Vietnam 
stressors, most particularly the 
incident(s) in which he reportedly came 
under sniper fire while serving as an MP 
in Saigon.  Advise him that, if possible, 
he should provide specific details about 
the time and location of the sniper 
incident(s), as well as the names of 
individuals who were also present (or 
injured or killed) during the 
incident(s).  Let him know that he can 
submit statements from fellow service 
members or others who witnessed or knew 
of the incident(s), or who can confirm 
his proximity to the incident(s).

2.  Attempt to verify the veteran's 
stressor incident(s) with the USASCRUR.  
Additionally, request from the USASCRUR 
(or other appropriate agency or resource) 
a copy of any available unit 
history/Operational Report/Lessons 
Learned for C Company, 716 MP Battalion 
in Vietnam, covering the period between 
June 1968 and February 1970.

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation.

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders - IV (DSM-IV).  Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.

e.  Comment on whether he or she 
agrees with the July 2002 letter 
from a private psychologist and the 
August 2002 letter from a Vet Center 
counselor, both of which conclude 
that the veteran has PTSD based on 
his Vietnam service.  

f.  Provide a report that includes 
complete rationales for all 
conclusions reached.

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if the examiner fails to answer 
all questions specifically and 
completely, return it for revision.

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
(and any representative) with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority, including the most recent 
version of 38 C.F.R. § 3.304(f) (2003).  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


